department of the treasury internal_revenue_service washington d c -_ tax_exempt_and_government_entities_division jan uniform issue list tep ra ty- legend taxpayer a date b ira x ira y dear this is in response to the date letter in which you request relief under sec_301_9100-3 of the procedure and administration regulations the following facts and representations support your ruling_request taxpayer a maintained ira x an individual_retirement_arrangement described in sec_408 of the internal_revenue_code taxpayer a was born on date b and reached age in during calendar_year taxpayer a converted ira x to a roth_ira ira y taxpayer a timely filed his calendar_year federal_income_tax return at the time of the conversion and throughout the remainder of calendar_year taxpayer a believed that he was qualified to make the conversion described above under code sec_408a in date taxpayer a received a notice cp2000 from the internal_revenue_service irs proposing a change to taxpayer a’s federal_income_tax return increasing taxpayer a’s income for to reflect social_security income received in preparing the information for his income_tax return taxpayer a did not realize that the paperwork reflecting the social_security income was missing also when preparing the return the preparer did not realize that the social_security income was not reported a4 page on either the date income projection or the income_tax return the notice cp2000 did not indicate that taxpayer a was ineligible to convert his traditional_ira to a roth_ira however soon after receiving such notice taxpayer a realized that the item of unreported social_security income would cause his income to exceed the sec_408a b limit for this request for a letter_ruling was submitted to the irs shortly thereafter as of the date of this ruling_request taxpayer a had not recharacterized the roth_ira at issue as a traditional_ira based on the above you request the following letter_ruling that pursuant to sec_301_9100-3 of the regulations taxpayer a is granted a period not to exceed six months from the date of this ruling letter to recharacterize his roth_ira ira y to a traditional_ira that should such recharacterization occur taxpayer a is also granted a period of time which extends to but not beyond date to take his required minimum distributions for and from the resultant traditional_ira to the extent such minimum distributions have not already been taken with respect to your request for relief under sec_301_9100-3 of the regulations sec_408a of the internal_revenue_code and sec_1_408a-5 of the income_tax regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ra in a recharacterization the ira contribution is treated as having been made to the transferee ra and not the transferor ira under sec_408a and sec_1 408a- this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax returns for the year of contributions sec_1_408a-5 question and answer-6 describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer code sec_408a provides in relevant part that an individual with adjusted_gross_income in excess of dollar_figure big_number for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year page sec_1_408a-4 q a-2 provides in summary that an individual with modified_adjusted_gross_income in excess of dollar_figure big_number for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the procedure and administration regulations in general provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 of the regulations provides that the commissioner of the internal_revenue_service in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 of the regulations generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section taxpayer a timely filed his federal_income_tax return however as a result of an item of unreported social_security income which he and his tax preparer mistakenly overlooked when filing his return taxpayer a was unaware that he was ineligible q2 page to convert his traditional_ira to a roth jra in taxpayer a was alerted to the item of underreported income only after the statutory deadline for recharacterizing a roth_ira as a traditional_ira under sec_408a of the code had passed therefore it is necessary to determine if he is eligible for relief under the provisions of sec_301_9100-3 of the regulations in this case taxpayer a was ineligible to convert his traditional_ira ira x to a roth_ira ira y since his adjusted_gross_income exceeded dollar_figure big_number however until he discovered that he had unreported income in taxpayers a believed that he was eligible to convert his ira x to a roth_ira taxpayer a filed this request for sec_301 relief shortly after discovering that he was ineligible to convert ira x to a roth_ira and as noted above before the irs discovered his failure to comply with sec_408a of the cade although the notice cp2000 from the irs alerted taxpayer a to this failure the purpose of the notice was merely to collect taxes owed on unreported income the irs had yet to discover that the ira conversions were not allowable under sec_408a of the code thus prior to this request for relief the irs was unaware of the taxpayer's failure to make a timely election under 408a d to remedy the situation calendar_year is not a closed tax_year with respect to your request for relief we believe that based on the information submitted and the representations contained herein the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been met and that you have acted reasonably and in good_faith with respect to making the election to recharacterize your roth_ira as a traditional_ira specifically the service has concluded that you have met the requirements of clauses i iii and v of sec_301_9100-3 of the regulations therefore you are granted an extension of six months from the date of the issuance of this letter_ruling to so recharacterize sec_401 of the code provides that a_trust shall not constitute a qualified_trust unless the plan provides that the entire_interest of each employee- i will be distributed to such employee not later than the required_beginning_date or ii will be distributed beginning not later than the required_beginning_date in accordance with regulations over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary sec_401 of the code provides in pertinent part that the term required_beginning_date means april of the calendar_year following the calendar_year in which the employee attains age sec_408 provides in pertinent part that the term individual_retirement_account means a_trust created or organized in the united_states for the exclusive benefit of an individual or his or her beneficiaries but only if under regulations prescribed by the secretary rules similar to the rules of sec_401 shall apply to oy page the distribution of the entire_interest of an individual for whose benefit the trust is maintained sec_1_401_a_9_-1 q a j-4 of the proposed_regulations provides that a sec_242 election may be revoked after the date by which distributions are required to commence in order to satisfy sec_401 and the applicable_section of the regulations if the sec_242 election is revoked after the date by which distributions are required to commence in order to satisfy sec_401 and this section of the regulations and the total amount of the distributions which would have been required to be made prior to the date of the revocation in order to satisfy sec_401 but for the sec_242 election have not been made the trust must distribute by the end of the calendar_year following the calendar_year in which the revocation occurs the total amount not yet distributed which was required to have been distributed to satisfy the requirements of sec_401 and continue distributions in accordance with such requirements since taxpayer a believed that he had validly converted his traditional_ira ira x to a roth_ira ira y he did not believe that such ira was subject_to the minimum distribution_requirements of code sec_401 made applicable to an ira pursuant to code sec_408 however if and when the recharacterization granted above takes place the code sec_401 minimum_required_distribution rules will be applicable to the resultant traditional_ira although the regulations do not specifically address the consequences of a recharacterization made subsequent to the required_beginning_date such that some of the required distributions have been missed in the interim such a situation is analogous to the revocation of the sec_242 election described above the ira resulting from the recharacterization would be treated as if it had been in existence as of calendar_year pursuant to the relief granted above under sec_301_9100-3 of the regulations extending the normal deadline under 408a d of the code therefore using the same logic as applied to the revocation of the b election described in the regulation cited above the resultant traditional_ira must distribute by the end of the calendar_year following the calendar_year in which the recharacterization occurs the total amount not yet distributed which was required to have been distributed to satisfy the requirements of sec_401 of the code and continue distributions in accordance with such requirements taxpayer a is thus granted such relief in order to take his required minimum distributions for and subsequent years to the extent not already taken from the traditional_ira that results from the recharacterization granted above should such recharacterization take place no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the page code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representative if you wish to inquire about this ruling please contact please address all correspondence to t ep ra t4 sincerely yours alan c pipkin manager technical group employee_plans te_ge division qyy
